Title: To Thomas Jefferson from Stanley Griswold, 30 July 1806
From: Griswold, Stanley
To: Jefferson, Thomas


                        
                            Sir,
                            Michigan Territory.Detroit 30. July 1806.
                        
                        Some weeks since, I had the honor to recieve the appointment of Collector of the revenue for this District.—I
                            flatter myself it was not contemplated to deprive me of the office of Secretary of Michigan
                            Territory, in consequence of giving me that appointment. The emoluments of either singly are much too small for a decent
                            support of a family at this place, and those of Collector are rapidly dwindling, for causes which
                            might easily be pointed out. Of the two, the office of Secretary is far preferable, nor could I for
                            a moment think of tarrying here, if it were to be taken from me. In such an event, I must immediately resign that of
                            Collector, and retire from the country.
                        Duty to myself compelled me to address you on this subject, for which I hope my anxiety (perhaps improperly
                            founded) will be a sufficient apology.
                        With profound respect, I have the honor to be, Sir, Your obedient and very humble servant,
                        
                            Stanley Griswold.
                            
                        
                    